ACCEPTED
                                                                                     01-15-00773-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               12/29/2015 6:59:11 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                        No. 01-15-00773-CV
________________________________________________________________________
                                                        FILED IN
                                                   1st COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THEHOUSTON, TEXAS
                                                   12/29/2015 6:59:11 PM
                        FIRST DISTRICT OF TEXAS
                                                   CHRISTOPHER A. PRINE
________________________________________________________________________
                                                            Clerk


                BERNICE YOST SPECIAL CONSERVATOR FOR GEORGIA COX
                                             Appellant
                                        v.

                                       JAMES FAILS
                                          Appellee
   ___________________________________________________________________

            On Appeal from Probate Court No. 3 of Harris County, Texas
                               Cause No. 412,338
                         Honorable Rory Olsen, Presiding
 ______________________________________________________________________

       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                         BRIEF OF APPELLANT
 _____________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant, Bernice Yost special Conservator for Georgia Cox, files this

motion for a 30-day extension of time to file its Brief as Appellant.

      The Brief is currently due on January 4, 2016. Appellant requests a 30-day

extension of this deadline, making its Brief due on February 3, 2016. This is

Appellant’s first request for an extension of this deadline. The request is

unopposed.
      Appellant’s counsel need additional time to file this brief. In addition to the

intervening holidays, counsel have been working diligently to comply with

concurrent deadlines and briefing requirements in several other matters, including

the following:

           Preparation of Motion for New Trial and Motion for Judgment
            Notwithstanding the Verdict in Cause No. 2013-1615-B; William
            Crist, et al. v. Jeremy Oney, et al.; In the 124th Judicial District Court
            of Gregg County, Texas (December 9, 2015);

           Attend court-ordered mediation in Cause No. 348-259418-12; Pamela
            Andrews Hicks, et al. v. Gary Salinski, et al.; in the 348th District
            Court of Tarrant County, Texas (December 11, 2015);

           Prepare and file Appellee’s Brief in Cause No. 06-15-00044-CV;
            Burlington Resources Oil & Gas Company LP v. PetroMax Operating
            Co., Inc., et al.; in the Sixth District Court of Appeals, Texarkana,
            Texas (December 21, 2015);

           Prepare for and attend post-trial motions hearing in Cause No. 11-CV-
            0697; Michael Standley, et ux. v. Maravilla Owners’ Association, Inc.,
            et al., In the 10th Judicial District Court of Galveston County, TX
            (December 30, 2015);

           Prepare for filing Reply in Support of Petition for Review in Cause
            No. 15-0502; Noble Energy, Inc. v. ConocoPhillips Company; in the
            Supreme Court of Texas (due January 8, 2016); and

           Prepare for filing of Petition for Review in Cause No. 15-0749;
            National Union Fire Insurance Company of Pittsburgh, PA v. Doe #1,
            et al.; in the Supreme Court of Texas (due January 14, 2016).

      Lastly, Counsel Andrea G. Tindall has been on maternity leave, and is not

scheduled to return to work until Monday, January 4, 2016.




                                         2
      WHEREFORE, Appellant Bernice Yost special Conservator for Georgia

Cox respectfully requests a 30-day extension of time to file its Brief as Appellant,

making it due February 3, 2016.


                                      Respectfully submitted,

                                      /s/ Wanda McKee Fowler
                                      Thomas C. Wright
                                      State Bar No. 22059400
                                      Wanda McKee Fowler
                                      State Bar No. 13698700
                                      Andrea G. Tindall
                                      State Bar No. 24079467
                                      WRIGHT & CLOSE, LLP
                                      One Riverway, Suite 2200
                                      Houston, TX 77056
                                      713-572-4321
                                      713-572-4320 Facsimile
                                      wright@wrightclose.com
                                      fowler@wrightclose.com
                                      tindall@wrightclose.com

                                      /s/ John T. Elliott
                                      John T. Elliott
                                      State Bar No. 24055444
                                      Sharon C. Stodghill
                                      State Bar No. 00785058
                                      LAW OFFICE OF SHARON C. STODGHILL
                                      952 Echo Lane, Suite 330
                                      Houston, TX 77024
                                      Tel: 713-464-6412
                                      Fax: 713-827-7483
                                      John.elliott@scslawyer.com




                                         3
                                     OF COUNSEL:

                                     Gus G. Tamborello
                                     State Bar No. 19632000
                                     GUS G. TAMBORELLO, P.C.
                                     2900 Weslayan, Suite 150
                                     Houston, TX 77027
                                     Tel: 713-659-7777
                                     Fax: 713-659-7780
                                     gus@tamborellolaw.com

                                     Attorneys for Bernice Yost,
                                     Special Conservator for Georgia Cox




                     CERTIFICATE OF CONFERENCE
     I certify that I conferred with opposing counsel regarding the filing of this
motion. This motion is unopposed.

                                     /s/ Wanda McKee Fowler
                                     Wanda McKee Fowler




                                        4
                        CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of this document was served on
all counsel of record in this case, identified below, on December 29, 2015,
electronically through the electronic filing manager in compliance with the Texas
Appellate Rules of Civil Procedure:
Michael Scott Thomas                        Roy Camberg
THOMAS & WILLIAMS, LLP                      THE CAMBERG LAW FIRM, P.C.
2626 S. Loop West, Suite 561                17225 El Camino Real, Suite 444
Houston, TX 77054                           Houston, Texas 77057
mstlawyer@aol.com                           roy@camberglawfirm.com
713-665-8562 (fax)                          281-486-4695 (fax)
Attorneys for James Sampson Fails           Temporary Administrator



                                      /s/ Wanda McKee Fowler
                                      Wanda McKee Fowler




                                        5